
	

113 SRES 397 ATS: Expressing the sense of the Senate that public servants should be commended for their dedication and continued service to the United States during Public Service Recognition Week.
U.S. Senate
2014-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 397
		IN THE SENATE OF THE UNITED STATES
		
			March 25, 2014
			Mr. Tester (for himself, Mr. Begich, Mr. Brown, Mr. Carper, Mr. Levin, Mr. Schatz, Mr. Warner, Mrs. Gillibrand, Mr. Cardin, and Mr. Kaine) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing the sense of the Senate that public servants should be commended for their dedication
			 and continued service to the United States during Public Service
			 Recognition Week.
	
	
		
			Whereas the week of May 4 through 10, 2014 has been
			 designated as Public Service Recognition Week to honor the
			 employees of the Federal Government and State and local governments of the
			 United States;
		
			Whereas Public Service Recognition Week provides an
			 opportunity to recognize and promote the important contributions of public
			 servants and honor the diverse men and women who meet the needs of the
			 United
			 States through work at all levels of government;
		
			Whereas millions of individuals work in government service
			 in every city, county, and State across the United States and in hundreds
			 of
			 cities abroad;
		
			Whereas public service is a noble calling involving a
			 variety of challenging and rewarding professions;
		
			Whereas the Federal Government and State and local
			 governments are responsive, innovative, and effective because of the
			 outstanding work of public servants;
		
			Whereas the United States is a great and prosperous
			 country, and public service employees contribute significantly to that
			 greatness and prosperity;
		
			Whereas the United States benefits daily from the
			 knowledge and skills of the highly-trained individuals who work in public
			 service;
		
			Whereas public servants—
			
				(1)
				defend the
			 freedom of the people of the United States and advance the interests of
			 the
			 United States around the world;
			
				(2)
				provide vital
			 strategic support functions to the Armed Forces of the United States and
			 serve
			 in the National Guard and Reserves;
			
				(3)
				fight crime and
			 fires;
			
				(4)
				ensure equal
			 access to secure, efficient, and affordable mail service;
			
				(5)
				deliver Social
			 Security and Medicare benefits;
			
				(6)
				fight disease and
			 promote better health;
			
				(7)
				protect the
			 environment and the parks of the United States;
			
				(8)
				enforce laws
			 guaranteeing equal employment opportunity and healthy working
			 conditions;
			
				(9)
				defend and secure
			 critical infrastructure;
			
				(10)
				help the people
			 of the United States recover from natural disasters and terrorist
			 attacks;
			
				(11)
				teach and work
			 in schools and libraries;
			
				(12)
				develop new
			 technologies and explore the Earth, the Moon, and space to help improve
			 understanding of how the world changes;
			
				(13)
				improve and
			 secure transportation systems;
			
				(14)
				promote economic
			 growth; and
			
				(15)
				assist the
			 veterans of the United States;
			
			Whereas members of the uniformed services and civilian
			 employees at all levels of government make significant contributions to
			 the
			 general welfare of the United States, and are on the front lines in the
			 fight
			 to defeat terrorism and maintain homeland security;
		
			Whereas public servants work in a professional manner to
			 build relationships with other countries and cultures in order to better
			 represent the interests and promote the ideals of the United States;
		
			Whereas public servants alert Congress and the public to
			 government waste, fraud, and abuse, and of dangers to public health;
		
			Whereas the men and women serving in the Armed Forces of
			 the United States, as well as the skilled trade and craft Federal
			 employees who
			 provide support to their efforts, are committed to doing their jobs
			 regardless
			 of the circumstances, and contribute greatly to the security of the United
			 States and the world;
		
			Whereas public servants have bravely fought in armed
			 conflict in defense of the United States and its ideals, and deserve the
			 care
			 and benefits they have earned through their honorable service;
		
			Whereas government workers have much to offer, as
			 demonstrated by their expertise and innovative ideas, and serve as
			 examples by
			 passing on institutional knowledge to train the next generation of public
			 servants; and
		
			Whereas the week of May 4 through 10, 2014 marks the 30th
			 anniversary of Public Service Recognition Week: Now, therefore, be it
		
	
		
			That the Senate—
			
				(1)
				supports the
			 designation of the week of May 4 through 10, 2014 as Public Service
			 Recognition Week;
			
				(2)
				commends public
			 servants for their outstanding contributions to this great country during
			 Public Service Recognition Week and throughout the year;
			
				(3)
				salutes
			 government employees for their unyielding dedication to and spirit for
			 public
			 service;
			
				(4)
				honors those
			 government employees who have given their lives in service to their
			 country;
			
				(5)
				calls upon a new
			 generation to consider a career in public service as an honorable
			 profession;
			 and
			
				(6)
				encourages
			 efforts to promote public service careers at all levels of government.
			
